DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
	Claim rejections based on prior art

				Applicant's arguments filed on 04/11/2022 with respect to claims 1-20 have been fully considered but are not persuasive.
	Page 6 of Applicant’s remarks discloses “Yang discloses a virtual controller that manages access to storage resources from multiple applications. Each virtual controller includes at least one virtual namespace that maps to a physical namespace in a physical controller. Specifically, the physical namespace is a quantity of non-volatile memory.” (Yang, 418). The physical namespace does not include “storage devices,” as recited by amended claim 1.”
	Based on now amended claims, Examiner is now equating virtual namespaces 300, as discloses in paragraph 0024 and storage devices 104, as discloses in paragraph 0023 of Yang to claim recited language ‘memory’ and ‘storage devices’; see paragraph 0023 of Yang, which discloses storage devices 104 being storage drives. Note, it’s not clear of how ‘memory’ and ‘storage devices’ are different.


REJECTIONS BASED ON PRIOR ART

Claim Rejections - 35 USC § 103
1.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bert  (US pub. 2020/0356396), hereinafter, “Bert”, in view of Yang et al. (US pub. 2021/0072927), hereinafter, “Yang” and further in view of Radovanovic (US pub. 2017/0293428), hereinafter, “Radovanovic”

3.         As per claims 1 and 11, Bert discloses a method comprising: generating one or more virtual controllers for at least one host adapter (HA) (see paragraph 0031) of a storage (see paragraph 0018, which discloses “NVMe virtualization module in the memory sub-system generates a number of virtual NVMe controllers.” See also figs. 1 and 5), wherein each virtual controller is assigned a unique controller identifier (ID) [see paragraph 0051, which discloses “Each virtual NVMe controller 202-208 may have one or more separate namespaces, each identified by a unique namespace ID (NSID)” and paragraph 0055]; establishing one or more input/output (I/O) queues for each virtual controller (see paragraph 0052, which discloses “In addition, each virtual NVMe controller 202-208 may also have an associated number of queue pairs. NVMe virtualization module 113 may have a fixed number of input/output (I/O) queue pairs and admin queue pairs which can be distributed among virtual NVMe controllers 202-208”); and processing IO workloads via the one or more IO queues (see paragraph 0052, which discloses “the I/O queue pairs are used to receive memory access requests from host system 120 and the admin queue pairs are used to receive administrative commands”).
but fails to expressly discloses allocating a portion of the one or more virtual controller's resources to the one or more controller's IO queues based on IO service levels (SLs) related to the one or more IO queues, wherein the resources include memory and storage devices and a host adapter (HA) of a storage array.
Yang discloses allocating (to associate) a portion of the one or more virtual controller's resources (virtual namespace 300 of figures 1 and 3 and storage device 104; see paragraphs 0023 and 0024) to the one or more controller's IO queues (virtual submission queue 126 and virtual completion queue 128, as discloses in paragraph 0024) based on IO service levels (SLs) related (note, the claim language only called for IO service levels to be ‘related’ to the queues) to the one or more IO queues (see paragraph 0014, which discloses an application, associated to a particular/respective service level, sending requests via an associated submission queue, to an associated namespace; for example, paragraph 0014 discloses “applications access to physical devices, such as the physical controllers and physical namespaces, is controlled and managed by assigning applications to a virtual controller and providing virtual submission queues that direct application I/O requests to the assigned virtual controller. Described embodiments further enforce quality of service levels by having a separate process, such as an I/O service layer, which may also operate in the user space, process I/O requests from applications to virtual namespaces by accessing the I/O requests in the virtual submission queues according to priorities related to the quality of service levels guaranteed to the applications using the virtual submission queues”), wherein the resources include memory (virtual namespaces 300, as discloses in paragraph 0024) and storage devices  (storage devices 104, as discloses in paragraph 0023) (see fig. 1 and paragraph 0025, which discloses “Virtual controllers 200.sub.i may be configured beforehand to include one or more virtual namespaces 300.sub.1 . . . 300.sub.r, where the virtual namespaces 300.sub.1 . . . 300.sub.r assigned to one virtual controller may map to physical namespaces 124.sub.i in one or multiple storage physical controllers/storage devices. In this way, there may be one-to-one mappings of virtual controllers to physical controllers, i.e., a virtual controller only has virtual namespaces mapping to physical namespaces in only one physical controller, or mappings of one virtual controller to many physical controllers, i.e., a virtual controller has virtual namespaces mapping to physical namespaces in multiple physical controllers/storage devices”).
Radovanovic discloses a host adapter (HA) of a storage array (see paragraph 0034 and fig. 3).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate Yang’s teaching of a storage device that allows multiple processes to share storage devices by generating a plurality of virtual controllers and Radovanovic’s teaching of a data access system having front-end controllers nFE_SAN connected via a bus or network interconnect to back-end storage controllers nBE_SAN into Bert’s teaching of a processing device coupled to a memory component to provide a plurality of virtual memory controllers and a plurality of physical functions for the benefit of having multiple processes sharing storage devices by generating a plurality of virtual controllers, including virtual namespaces that each map to a physical namespace in a physical controller of one of the storage devices, and assigning each application to a virtual controller, as taught by Yang, and the benefit of providing a distributed, high performance, policy based or dynamically reconfigurable, centrally managed, data storage acceleration system, as taught by Radovanovic.

4.         As per claims 2 and 12, the combination of Bert, Yang and Radovanovic discloses “The method of claim 1” [See rejection to claim 1 above] further comprising: provisioning each virtual controller with one or more storage array resources (see paragraph 0056 of Bert and paragraph 0038 of Radovanovic).

5.         As per claims 3 and 13, the combination of Bert, Yang and Radovanovic discloses “The method of claim 1” [See rejection to claim 1 above] further comprising: providing each IO queue with access to the one or more storage device resources provisioned to the IO queue's respective virtual controller (see paragraph 0052 of Bert and paragraph 0038 of Radovanovic).

6.         As per claims 4 and 14, Bert discloses, further comprising: establishing a distinct connection ID for each IO queue (see paragraphs 0051 and 0052).

7.         As per claims 5 and 15, the combination of Bert, Yang and Radovanovic discloses “The method of claim 2” [See rejection to claim 2 above], further comprising: associating each IO queue with a service level (SL) that defines one or more expected performance metrics for each IO operation queued in each IO queue (see paragraph 0015 of Bert).

8.         As per claims 6 and 16, the combination of Bert, Yang and Radovanovic discloses “The method of claim 5” [See rejection to claim 5 above], wherein at least one performance metric corresponds to a range of IO operations per second (IOPS) (see paragraph 0016 of Bert).

9.         As per claims 7 and 17, the combination of Bert, Yang and Radovanovic discloses “The method of claim 6” [See rejection to claim 6 above], further comprising: provisioning each IO queue with the one or more storage array resources based on each queue's assigned SL (see paragraph 0015 of Bert and paragraph 0038 of Radovanovic).

10.         As per claims 8 and 18, Bert discloses, further comprising: establishing an IO queue index for each IO queue, wherein the IO queue index identifies one or more of: IO operations queued in each IO queue, a queue depth, queue total size, and a next available queue memory slot, amongst other queue related information (see paragraph 0052).

11.         As per claims 9 and 19, Bert discloses, further comprising: establishing communication channels with one or more host devices (see fig. 2).

12.         As per claims 10 and 20, Bert discloses, further comprising: providing each host device with information corresponding to each virtual controller and the one or more IO queues established for each virtual controller, wherein the information enables the host device to direct each IO operation to one of the virtual controllers and a particular IO queue based on the IO queue's assigned SL (see paragraphs 0015 and 0052).

CLOSING COMMENTS

Conclusion
    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):

	a(1) CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a final action on the merits.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

   b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571) 272-8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM. 


IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Ernest Unelus/
Primary Examiner
Art Unit 2181